Case 1:19-cv-00944-TFM-MU Document 14 Filed 11/05/20 Page 1 of 1                PageID #: 60




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  QUENTIN THOMPSON,                             )
                                                )
         Plaintiff,                             )
                                                )
  vs.                                           ) CIV. ACT. NO. 1:19-cv-944-TFM-MU
                                                )
  MARY COOKS, et al.,                           ))
                                                )
         Defendants.                            )

                                         JUDGMENT

        In accordance with the Memorandum Opinion and Order entered on this date adopting the

 Recommendation of the Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that

 Plaintiff’s claims are hereby DISMISSED without prejudice.

        The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

 Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

        DONE and ORDERED this 5th day of November, 2020.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
